Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-20-2007

Bricker v. Comm of PA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4713




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Bricker v. Comm of PA" (2007). 2007 Decisions. Paper 903.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/903


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
ALD-255                                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     NO. 06-4713
                                  ________________

                               RONALD L. BRICKER,

                                            Appellant


                                            v.

                  COMMONWEALTH OF PENNSYLVANIA;
               JOSEPH H. KLEINFELTER; JUSTIN J. MCSHANE;
              MARK F. BAYLEY; JEN BEVAN; R. MARK THOMAS;
                            DIANE MORGAN
                  ____________________________________

                   On Appeal From the United States District Court
                       For the Middle District of Pennsylvania
                            (D.C. Civ. No. 06-CV-01729)
                     District Judge: Honorable Sylvia H. Rambo
                   _______________________________________


Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Possible Summary
                 Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 7, 2007

     BEFORE: SLOVITER, CHAGARES and GREENBERG, CIRCUIT JUDGES

                                (Filed June 20, 2007)
                             _______________________

                                     OPINION
                             _______________________

PER CURIAM

      Ronald L. Bricker appeals from an order of the United States District Court for the
Middle District of Pennsylvania, dismissing his complaint without prejudice, and from an

order denying his motion for reconsideration. For the reasons that follow, we will dismiss

the appeal pursuant to 28 U.S.C. § 1915(e).

       Bricker’s complaint in the District Court was purportedly filed pursuant to 42

U.S.C. § 1983. However, the allegations of his complaint concerned the manner in which

he was convicted, and his continued confinement. The District Court correctly concluded

that to the extent Appellant was challenging the fact or duration of his conviction or

sentence, his remedy is in the form of habeas, not 42 U.S.C. § 1983. See Leamer v.

Fauver, 288 F.3d 532, 542 (3d Cir. 2002) (“whenever the challenge ultimately attacks the

‘core of habeas’--the validity of the continued conviction or the fact or length of the

sentence--a challenge, however denominated and regardless of the relief sought, must be

brought by way of habeas corpus petition”).

       Because Bricker’s appeal is legally frivolous, we must dismiss it pursuant to 28

U.S.C. § 1915(e)(2)(B).1




  1
    We further find no error in the District Court’s decision to deny Bricker’s motion for
reconsideration.
                                              2